DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
Applicant’s preliminary amendment filed on May 18, 2022 is acknowledged.  Claims 1-20 are currently pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, drawn to apparatus comprising an electrowetting-based droplet actuator in the reply filed on May 18, 2022 is acknowledged.  Claims14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, drawn to a method comprising gradually reducing a gap height of a droplet-operation gap; and moving at least one droplet of liquid in the direction of droplet flow; and Group III, drawn to a method comprising dispensing at least one droplet of liquid into a large-gap inlet of a droplet-operation gap of an electrowetting-based droplet actuator; moving the at least one droplet of liquid in a direction of droplet flow, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2022.
The traversal is on the ground(s) that the standard for maintaining restriction based on lack of unity has not been met because a common special technical feature of Groups I-III distinguishable from Pope, i.e., "a plurality of spaced electrodes embedded in a bottom substrate and spanning a region of the bottom substrate corresponding to a gradually-reduced gap height".  This is not found persuasive because (1) only Groups I-II disclose the limitation “spanning a region of the bottom substrate corresponding to a gradually-reduced gap height” in original claims and (2) even though the inventions of these groups require the same technical feature, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pope (U.S. 2010/0236927), which teaches a plurality of spaced electrodes embedded therein (Fig. 3; [0026] line 10: a first electrode 130 and a second electrode 134; [0031] line 7: electrode 210) spanning a region of the bottom substrate corresponding to a gradually-reduced gap height (Fig. 3: showing electrodes 130, 210, and 134 spanning a region of the bottom plate 114 from the left end of the electrode 130 to the right end of the electrode 134, corresponding to the gap height that is gradually-reduced, i.e., the gap height at the left end between the top plate 110 and the bottom plate 114 reduced to the gap height at the right end between the top plate 110 and the bottom plate 114).
Applicant argues the restriction should not be made under 35 U.S.C. §121 (page 7, section C).  This argument is unpersuasive because this restriction is based on lack of unity instead of distinct or independent inventions under 35 U.S.C. §121.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the small-gap inlet” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the small-gap outlet.”
The term “large-volume” in claim 13 is a relative term which renders the claim indefinite.  The term “large-volume” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification discloses a large-volume reservoir coupled to a bottom of the electrowetting-based droplet actuator ([0010] lines 2-3; [0054] lines 2-3), and the terms “large-volume fluid(s)” and “large volume of fluid(s)” refer to a volume of fluid of greater than about 50 microliters to about 50 milliliters for a reservoir for an electrowetting-based droplet actuator ([0019] lines 1-3).  However, the large volume fluid(s) is not the same as the large-volume reservoir and the large-volume reservoir is indefinite for defining the volume required to be a large-volume reservoir.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope (U.S. Patent Pub. 2010/0236927).
Regarding claim 1, Pope teaches apparatus, comprising:
an electrowetting-based droplet actuator (Fig. 3; [0031] lines 1-2: a droplet actuator layout 300) comprising:
a top substrate (Fig. 3; [0026] line 6: a top plate 110); 
a bottom substrate below the top substrate ([0026] lines 6-7: a bottom plate 114; Fig. 3: indicating the bottom plate 114 below the top plate 110); 
a droplet-operation gap between the top substrate and the bottom substrate (Fig. 3; [0026] last four lines: top late 110 and bottom plate 114 are arranged one to another such that there is a gap therebetween that provides a fluid flow path for conducting droplet operations), wherein the droplet-operation gap comprises a gradually-reduced gap height (Fig. 3: indicating a gradually-reduced gap height due to the gradually increased thickness from t1 to t2) in a direction of droplet flow when in use ([0028] lines 10-12: a droplet may be manipulated back and forth between the low-voltage and high-voltage regions, depending on the process requirements; thus one direction of the direction of droplet flow is from left to right); and
a plurality of spaced electrodes embedded in the bottom substrate ([0026] lines 10: a first electrode 130 and a second electrode 134; [0031] line 7: electrode 210; Fig. 3: indicating the first electrode 130, the electrode 210, and the second electrode 134 embedded in the bottom plate 114) spanning a region of the bottom substrate (Fig. 3: indicating the first electrode 130, the electrode 210, and the second electrode 134 span a region of the bottom substrate from the left end of the first electrode 130 to the right end of the second electrode 134) corresponding to the gradually-reduced gap height (here, the spanned region from the left end of the first electrode 130 to the right end of the second electrode 134 of the bottom plate 114 corresponds to the gap height from h1 to h2, as annotated, which is gradually-reduced due to the tapered region 310).

    PNG
    media_image1.png
    471
    587
    media_image1.png
    Greyscale


Regarding claim 2, Pope teaches the bottom substrate comprises at least one ramp (Fig. 3; [0031] lines 809: a tapered region 310), the at least one ramp achieving the gradually-reduced gap height (Fig. 3: indicating the tapered region 310 results in the gradually-reduced gap height from h1 to h2, as annotated).

Regarding claim 3, Pope teaches the at least one ramp comprises a first end (Fig. 3: the left end of the tapered region 310 is deemed to be the first end) and a second end opposite the first end (Fig. 3: the right end of the tapered region 310 is deemed to be the second end that is opposite the left end), and wherein the at least one ramp is coupled at the first end to a large-gap inlet (Fig. 3: the left end opening formed by the top plate 110 and the bottom plate 114) and is coupled at the second end to a small-gap outlet (Fig. 3: the right end opening formed by the top plate 110 and the bottom plate 114), the large-gap inlet having a gap height larger than a gap height of the small-gap outlet (Fig. 3: indicating the left end of the tapered region 310 coupled to the left end opening and the right end of the tapered region 310 coupled to the right end opening, wherein the gap height h1 at the left end opening is greater than the gap height h2 at the right end opening).

Regarding claim 5, Pope teaches the at least one ramp forms an angle with respect to the top substrate of more than zero degrees and less than 90 degrees (Fig. 3: indicating the tapered region 310 forming an angle with the top substrate at an angle α that is between zero degree and 90 degrees, as annotated).

    PNG
    media_image2.png
    471
    587
    media_image2.png
    Greyscale


Regarding claim 6, Pope teaches the at least one ramp spans a portion, but less than all, of the bottom substrate (Fig. 3: indicating the tapered region 310 spans a middle portion that is less than all portion of the bottom plate 114).

Regarding claim 7, Pope teaches an inlet portion of the bottom substrate is planar and coupled to the at least one ramp (Fig. 3: indicating the left inlet portion from the left end opening to the left end of the tapered region 310 is planar and coupled to the tapered region 310).

Regarding claim 8, Pope teaches an outlet portion of the bottom substrate is planar and coupled to the at least one ramp (Fig. 3: indicating the right outlet portion from the right end opening to the right end of the tapered region 310 is planar and coupled to the tapered region 310).

Regarding claim 9, Pope teaches the plurality of spaced electrodes (Fig. 3: the first electrode 130, the electrode 210, and the second electrode 134) are evenly spaced along the at least one ramp (Fig. 3: indicating the first electrode 130, the electrode 210, and the second electrode 134 are evenly spaced, i.e., same distance between the electrodes along the tapered region 310).

Regarding claim 10, Pope teaches the electrowetting-based droplet actuator has a biplanar configuration ([0026] lines 7-8: top plate 110 may be formed of a substrate 118 upon which is disposed a ground electrode 112; lines 8-10: bottom plate 114 may be formed of a substrate 126 upon which is disposed a first electrode 130 and a second electrode 134; Fig. 3: an electrode 210 between the first electrode 130 and the second electrode 134; thus the droplet actuator of Fig. 3 is deemed to be a biplanar configuration, i.e., electrodes are present in both top and bottom plates). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope in view of Yi (U.S. Patent Pub. 2016/0175859).
Regarding claim 4, Pope discloses all limitations of claim 3 as applied to claim 3, including the height of the large-gap inlet is larger than the height of the small-gap outlet.  Pope does not explicitly disclose wherein the gap height of the large-gap inlet is about 20 microns to about 20 mm, wherein the gap height of the small-gap inlet is about 10 microns to about 2 mm.
However, Yi teaches a droplet actuator 200 (Fig. 2A-B; [0042] lines 2-3) including an on-actuator reservoir for accurately metering droplets ([0042] lines 3-4).  The on-actuator reservoir 22 is formed in top substrate 212 and includes a loading port 222, a storage zone 224, a metering zone 226, and a dispensing zone ([0043] lines 4-7).  The storage zone 224, metering zone 226, and dispensing zone 228 are characterized by different gap heights (i.e., different heights of the droplet operation gap 214 in these zones ([0043] lines 8-11).  For example, storage zone has a height h1, metering zone 226 has a height h2, and dispensing zone 228 has a height h3, wherein height h1 is about 3 mm, height h2 is about 800 µm, and height h3 is about 300 µm ([0043] lines 11-16).  Thus, Yi teaches the gap height of the large-gap inlet is about 20 microns to about 20 mm ([0043] lines 14-15: height h1 is about 3 mm), wherein the gap height of the small-gap inlet is about 10 microns to about 2 mm ([0043] lines 15-16: height h3 is about 300 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pope by adjusting the gap heights of the large-gap inlet and the small-gap inlet within the claimed ranges because they are suitable gap heights from the reservoir to the droplet operation gap height.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claims 12-13, Pope discloses all limitations of claim 1 as applied to claim 1.  Pope does not explicitly disclose the electrowetting-based droplet actuator is part of a system, the system further comprising a reservoir bottom-coupled and external to the electrowetting-based droplet actuator (claim 12) or the reservoir of the system comprises a large-volume reservoir (claim 13).
However, Yi teaches a droplet actuator 200 (Fig. 2A-B; [0042] lines 2-3) including an on-actuator reservoir for accurately metering droplets ([0042] lines 3-4).  The droplet actuator 200 includes the bottom substrate 100 along with a top substrate 212 that are separated by a droplet operations gap 214 (Fig. 2B; [0042] lines 6-9).  Thus, Yi teaches the electrowetting-based droplet actuator (Fig. 2A-B: the dispensing zone 228 including the top substrate 212 and the bottom substrate 100 defining a droplet operation gap and only the droplet operation portion is deemed to be the electrowetting-based droplet actuator) is part of a system (here, the droplet actuator 200 including the on-actuator reservoir is deemed to be a system), the system further comprising a reservoir (Fig. 2A; [0043] line 4: on-actuator reservoir 220) bottom-coupled and external to the electrowetting-based droplet actuator (Fig. 2B: indicating the on-actuator reservoir 220 is external to the dispensing zone 228 and coupled to the droplet operation gap 214 through its bottom) or the reservoir of the system comprises a large-volume reservoir (Fig. 2B: the on-actuator reservoir 220 is deemed to be a large-volume reservoir).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pope by incorporating a large-volume reservoir, i.e., the on-actuator reservoir, that is bottom-coupled and external to the electrowetting operation region as taught by Yi because such an on-actuator reservoir provides accurately metering droplets ([0042] lines 3-4).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP2141(III)(A).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope in view of Nguyen (U.S. Patent Pub. 2018/0095100).
Regarding claim 11, Pope discloses all limitations of claim 2 as applied to claim 2.  Pope does not explicitly disclose the electrowetting-based droplet actuator has a coplanar configuration.
However, Nguyen teaches the microfluidic platform for microdroplet operations using electrical control of surface tension (i.e., electrowetting) ([0204] lines 1, 4-6), which may contain one plate containing etched drive electrodes while the other plate contains either elected electrodes or a single continuous plane electrode that is grounded or set to a reference potential “biplanar electrowetting” ([0204] lines 8-13) or the active electrowetting electrodes may be adjacent and on the same plane as the neighboring ground reference electrode, which is referred to as “coplanar electrowetting” ([0204] lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pope by substituting the biplanar configuration of the electro-wetting-based droplet actuator with the coplanar configuration of the electrowetting-based droplet actuator as taught by Nguyen because both biplanar and coplanar configuration are suitable for droplet operation using electrowetting on the microfluidic platform ([0204] lines 1, 4-6) and simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795